DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Authorization for this Examiner’s Amendment was verbally given by Zachery S. Stern on March 25, 2021. The Abstract is two paragraphs which is contrary to MPEP 608.01(b). Accordingly, Applicant agreed that an Examiner's Amendment could be made to combine the two paragraphs together because the two paragraphs will still be less than 150 words and less than 15 lines of text.
Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Specification, the Abstract should be deleted and replaced as follows: 
Delete:


Replace with: 
A blood coagulation system analysis device capable of analyzing a blood coagulation system with high accuracy, and a method and a program for analysis of a blood coagulation system are proposed.  The blood coagulation system is observed as a temporal change in permittivity before the viscoelasticity manifestation timing (timing at which blood starts to clot from the viewpoint of viscoelasticity (in greater detail, timing at which active polymerization of fibrin monomers starts)). A permittivity of blood which is positioned between a pair of electrodes is measured at predetermined time intervals after the anticoagulant effect acting on the blood is ended, and from the measurement result, a degree of the action of the blood coagulation system is analyzed.

Allowable Subject Matter
Claims 2, 4, 6-8, 10, 12-14, ,16, 18, 19 and 22-27 are allowable for the reasons of record as provided in the Notice of Allowance dated May 14, 2020. For clarification and correction, the amended claims overcomes a rejection under 35 USC 101 for at least the reasons that the invention provide a practical application that is a technical solution to a problem in the field of blood coagulation analysis so as to efficiently output a gradient of a straight line as a parameter showing an amount of increase in the first and second measured permittivities before a viscoelasticity manifestation time (Claims 2, 4, 6-8, 10, 12-14, 16, 18, 19, 23, 25 and 27) and to further notify a user of the predicted viscoelasticity manifestation timing (Claims 22, 24 and 26).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791